
	
		I
		112th CONGRESS
		1st Session
		H. R. 3586
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Stearns (for
			 himself and Mr. Matheson) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Public Health Service Act to limit the
		  liability of health care professionals who volunteer to provide health care
		  services in response to a disaster.
	
	
		1.Short titleThis Act may be cited as the
			 Good Samaritan Health Professionals Act of
			 2011.
		2.Limitation on
			 liability for volunteer health care professionals
			(a)In
			 generalTitle II of the
			 Public Health Service Act (42 U.S.C. 202 et seq.) is amended by inserting after
			 section 224 the following:
				
					224A.Limitation on
				liability for volunteer health care professionals
						(a)Limitation on
				liabilityExcept as provided
				in subsection (b), a health care professional shall not be liable under Federal
				or State law for any harm caused by an act or omission of the professional
				if—
							(1)the professional
				is serving as a volunteer for purposes of responding to a disaster; and
							(2)the act or
				omission occurs—
								(A)during the period
				of the disaster, as determined under the laws listed in subsection
				(e)(1);
								(B)in the health care
				professional’s capacity as such a volunteer; and
								(C)in a good faith belief that the individual
				being treated is in need of health care services.
								(b)ExceptionsSubsection
				(a) does not apply if—
							(1)the harm was
				caused by an act or omission constituting willful or criminal misconduct, gross
				negligence, reckless misconduct, or a conscious flagrant indifference to the
				rights or safety of the individual harmed by the health care professional;
				or
							(2)the health care
				professional rendered the health care services under the influence (as
				determined pursuant to applicable State law) of intoxicating alcohol or an
				intoxicating drug.
							(c)Standard of
				proofIn any civil action or proceeding against a health care
				professional claiming that the limitation in subsection (a) applies, the
				plaintiff shall have the burden of proving by clear and convincing evidence the
				extent to which limitation does not apply.
						(d)Preemption
							(1)In
				generalThis section preempts
				the laws of a State or any political subdivision of a State to the extent that
				such laws are inconsistent with this section, unless such laws provide greater
				protection from liability.
							(2)Volunteer
				Protection ActProtections afforded by this section are in
				addition to those provided by the Volunteer Protection Act of 1997.
							(e)DefinitionsIn
				this section:
							(1)The term
				disaster means—
								(A)a national
				emergency declared by the President under the National Emergencies Act;
								(B)an emergency or
				major disaster declared by the President under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act; or
								(C)a public health
				emergency determined by the Secretary under section 319 of this Act.
								(2)The term
				harm includes physical, nonphysical, economic, and noneconomic
				losses.
							(3)The term
				health care professional means an individual who is licensed,
				certified, or authorized in one or more States to practice a health care
				profession.
							(4)The term
				State includes each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
				Samoa, the Northern Mariana Islands, and any other territory or possession of
				the United States.
							(5)(A)The term
				volunteer means a health care professional who, with respect to
				the health care services rendered, does not receive—
									(i)compensation;
				or
									(ii)any other thing of value in lieu of
				compensation, in excess of $500 per year.
									(B)For purposes of subparagraph (A), the
				term compensation—
									(i)includes payment under any insurance policy
				or health plan, or under any Federal or State health benefits program;
				and
									(ii)excludes—
										(I)reasonable reimbursement or allowance for
				expenses actually incurred;
										(II)receipt of paid leave; and
										(III)receipt of items to be used exclusively
				for rendering the health services in the health care professional’s capacity as
				a volunteer described in subsection
				(a)(1).
										.
			(b)Effective
			 date
				(1)In
			 generalThis Act and the amendment made by subsection (a) shall
			 take effect 90 days after the date of the enactment of this Act.
				(2)ApplicationThis
			 Act applies to any claim for harm caused by an act or omission of a health care
			 professional where the claim is filed on or after the effective date of this
			 Act, but only if the harm that is the subject of the claim or the conduct that
			 caused such harm occurred on or after such effective date.
				
